DETAILED ACTION
This action is responsive to the request for continued examination filed 2/2/2021.
Claims 1-20 are pending. Claims 1, 7-10 and 14-16 are currently amended.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2 and 5-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehring, et al., U.S. PGPUB No. 2005/0097008 (“Ehring”), in view of Knittel, et al., U.S. PGPUB No. 2007/0260627 (“Knittel”).

tracking a sequence of user actions of a user visiting a website ([0102] describes a user’s behavior and interactions at a website recorded, including navigation paths traversed);
analyzing the user actions to determine: a first subset of the user actions performed during a first visit to the website, and a second subset of the user actions performed during at least a second visit to the website ([0104] describes the system storing behavior and interaction data, and dynamically updating the store with data from a current session, thereby identifying previous visit data and current visit data); 
based on the first subset and the second subset of the user actions, determining, using an algorithm, a marketing state of the user as one of awareness, interest, or evaluation ([0143]-[0145] describe a marketing scenario chosen for a user based on previously determined profile information and current interaction data); 
selecting content for a webpage from the website to be presented to the user based on the determined marketing state of the user, wherein the content is selected from a plurality of content items stored in a content database ([0132]-[0134] describe that custom content selected includes page templates, content stacks, and content items for display based on the user data, where [0143]-[0145] describe how content presentation is dependent on the determined user marketing scenario).
Ehring, in view of Knittel teaches parsing the webpage to identify a location within the webpage at which to replace at least a portion of existing content with the selected content; 
Ehring teaches selecting content for webpages, as described above. Knittel teaches a system and method for altering content. [0068] describes that a webpage is parsed to identify components therein. [0070]-[0072] describe that a replaceable component in the page is selected to be modified using a profile of a user that is to receive the webpage, where each replaceable component is evaluated with regard to the profile. [0075]-[0076] describe that at least one of the selected replaceable components can be replaced with a replacement component selected in accordance with the profile of the end user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Knittel with Ehring. The system of Knittel provides methods which ensure that content items such as advertisements are customized to end users, to ensure users are seeing content most relevant to their individual interests. Therefore, one of skill in the art would be motivated to combine this aspect of Knittel with Ehring, in order to improve user experience by providing more relevant page content as determined for the individual user.
Claim 10 recites a system which carries out the method of Claim 1, and is similarly rejected. Claim 16 recites a medium storing instructions that are executed to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Ehring teaches identifying a first parameter associated with an identity of the user and a second parameter associated with navigation behavior of the user within the website. [0101] describes using both profile and behavior information.

Claim 11 recites a system which carries out the method of Claim 5, and is similarly rejected. Claim 17 recites a medium storing instructions that are executed to carry out the method of Claim 5, and is likewise rejected.
With regard to Claim 6, Ehring teaches selecting the content for the webpage from the website to be presented to the user based on the determined marketing state of the user comprises utilizing the probability tree to identify one or more content items. [0048] describes presenting content based on marketing state and the likelihood the content results in a sale.
Claim 12 recites a system which carries out the method of Claim 6, and is similarly rejected. Claim 18 recites a medium storing instructions that are executed to carry out the method of Claim 6, and is likewise rejected.
With regard to Claim 7, Ehring teaches that selecting the content for the webpage from the website to be presented to the user based on the determined marketing state of the user comprises utilizing content scoring, group clustering, or nearest neighbor grouping to select the content for the webpage [0144] describes that a user can be determined to transition to a scenario based on exhibiting behavior and choosing a navigation path that is determined as similar to others who then showed behavior that transitioned their marketing state from one of 
Claim 13 recites a system which carries out the method of Claim 7, and is similarly rejected. Claim 19 recites a medium storing instructions that are executed to carry out the method of Claim 7, and is likewise rejected.
With regard to Claim 8, Knittel teaches that presenting the modified webpage to the user occurs in response to a user request to view the webpage and after modifying the webpage to replace at least the portion of existing content with the selected content. Fig. 8 shows that a content request is received, an original content version retrieved, and the page is thereafter processed for modification and sent to the one or more end user devices in response to the request.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Knittel with Ehring. The system of Knittel provides methods which ensure that content items such as advertisements are customized to end users, to ensure users are seeing content most relevant to their individual interests. Therefore, one of skill in the art would be motivated to combine this aspect of Knittel with Ehring, in order to improve user experience by providing more relevant page content as determined for the individual user.
Claim 20 recites a medium storing instructions that are executed to carry out the method of Claim 8, and is likewise rejected.
With regard to Claim 9, Ehring teaches that selecting the content for the webpage from the website to be presented to the user based on the determined marketing state of the user comprises selecting the content based on a content-items-clustering algorithm, including 
With regard to Claim 14, Ehring teaches instructions that detect a behavior pattern across the first subset of the user actions performed during the first visit and the second subset of the user actions performed during the at least second visit: and based on the detected behavior pattern across the first subset and the second subset of the user actions, determine, using the algorithm, the marketing state of the user as one of awareness, interest, or evaluation. [0144]-[0145] describe that for a user, both stored and dynamically determined current behavior in a webpage are used in ascertaining a user marketing scenario, and this can be compared against global data ascertained from other users to determine a change in state in response to a user navigating a particular path, such as by selecting a particular link or particular brand of product.
With regard to Claim 15, Ehring teaches instructions that identify a first action type within the first subset of user actions for the first visit occurring during a first occurrence time; and identify a second action type within the second subset of user actions for the second visit occurring during a second occurrence time after the first occurrence time. [0143]-[0144] describe that the scenario manager obtains stored and current information about a user to ascertain prior actions and profiles of other users, and what their consumption of content items .
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehring, in view of Knittel, and in view of Agarwal, et al., U.S. PGPUB No. 2010/0030717 (“Agarwal”).
With regard to Claim 3, Ehring and Knittel teach Claim 2. Agarwal teaches applying a first statistical algorithm to analyze the first parameter associated with the identity of the user and a second statistical algorithm to analyze the second parameter associated with the navigation behavior of the user within the website. Agarwal teaches a system and method for selecting user content. [0041]-[0042] describe that probabilistic models are determined associated with one or more user characteristics, and one of several item-selecting algorithms is selected for evaluation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Agarwal with Ehring and Knittel. The custom content selection methods of Agarwal are intended to improve user experience with a page, as well as provide more automation to the process of authoring custom pages. One of skill in the art would be motivated to incorporate aspects of Agarwal into the custom content method of Ehring, in order to automate page authoring and improve the user experience with custom pages.
With regard to Claim 4, Agarwal teaches selecting the content for the webpage from the website to be presented to the user based on an analysis of the first parameter associated with the identity of the user according to the first statistical algorithm and an analysis of the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Agarwal with Ehring and Knittel. The custom content selection methods of Agarwal are intended to improve user experience with a page, as well as provide more automation to the process of authoring custom pages. One of skill in the art would be motivated to incorporate aspects of Agarwal into the custom content method of Ehring, in order to automate page authoring and improve the user experience with custom pages.

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds for rejecting the claims, as the Knittel reference cures any deficiencies of the previously cited references in teaching or suggesting the subject matter of the amended claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
3/2/2021